Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The chemical formula for R1, R2, and R3 should read: CnH2n.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the liquid crystal polymer is referred to as a “modified” liquid crystal polymer.  The scope of the claim is confusing given that it is not clear what is meant by 
Further, applicant has amended claim 1 and the specification to recite “a monomer unit” for this structure.  However, it is not clear if what is being claimed is a polymer with this single monomer or if what is being claimed is a copolymer with this monomer and other monomers.  Clarification is requested.
Regarding claim 4, this claim is confusing given that it is not clear what is meant by a “silanyl” group or what this group encompasses.  Applicant’s remarks, dated 24 Jun. 2021, state that this claim has been amended to recite “silane”; however, claim 4 has not been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andresakis and Paturel (US Patent 6,495,244 B1, published 17 Dec. 2002, hereinafter Andresakis) in view of Sinh et al. (“Thermal, dielectric, and rheological properties of aluminum nitride/liquid crystalline copoly(ester amide) composite for the application of thermal interface materials,” Polymer Composites, pp. 2140-2146, published 2012, hereinafter Sinh).

Andresakis does not disclose the chemical structure of his liquid crystal polymer.
Sinh teaches an aluminum nitride/LCP composite with relatively high thermal conductivity and low dielectric constant in which the LCP is a copolymer with the structure (Abstract and Scheme 1):

    PNG
    media_image1.png
    229
    494
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the liquid crystal polymer-aluminum nitride composite as taught by Sinh in the thermoplastic dielectric layer in the circuit board of Andresakis.  Sinh teaches that his LCP blended with a dielectric filler has dielectric properties that are useful for electronic packaging applications (page 2145, 1st column, 1st paragraph).
Regarding claim 4, Andresakis in view of Sinh Onodera teaches the elements of claim 2, and given that the claim further limits the alternative modified ceramic, which is not required, this claim is considered to be met by the prior art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andresakis and Paturel (US Patent 6,495,244 B1, published 17 Dec. 2002, hereinafter Andresakis) in view of Sinh et al. (“Thermal, dielectric, and rheological properties of aluminum nitride/liquid crystalline copoly(ester amide) composite for the application of thermal interface materials,” Polymer Composites, pp. 2140-2146, published 2012, hereinafter Sinh) and further in view of Connelly et al. (US Patent Application 2002/0081443 A1, published 27 Jun. 2002, hereinafter Connelly).
Regarding claim 11, Andresakis in view of Sinh does not disclose the size of the barium titanate and barium strontium titanate filler.
Connelly teaches the size of the dielectric additive in the LCP film of the LCP-copper laminate is 0.01 to 50 [Symbol font/0x6D]m (paragraph 0021).
.

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application 2010/0139961 A1, published 10 Jun. 2010, hereinafter Kim) in view of Kobayashi et al. (JP 2007/161835 A, published 28 Jun. 2007, hereinafter Kobayashi) and evidence provided by UL Prospector and AtoZ Materials.
Regarding claims 1-3 and 11-12, Kim teaches a composition comprising a liquid crystal polymer having a terminal hydroxyl group and an epoxy resin, in which the liquid crystal polymer is represented by: 

    PNG
    media_image2.png
    88
    1227
    media_image2.png
    Greyscale

R1 is represented by:
    PNG
    media_image3.png
    85
    1228
    media_image3.png
    Greyscale

R2 is represented by: 
    PNG
    media_image4.png
    72
    930
    media_image4.png
    Greyscale

and Ar1 is a 1,3-phenyl group, Ar3 is a 1,4-phenylene or a 2,6-naphthylene group, X1 and Y1 are each independently –O-, -C(O)-, and N(H) (Abstract and paragraphs 0007-0008).  Kim teaches his composition contains inorganic fillers, such as barium titanate and barium strontium 
Kim does not disclose the size or amount of the inorganic fillers.
Kobayashi teaches a dielectric resin composition comprising 10-90 vol.% liquid crystalline resin and 90-10 vol.% dielectric ceramic with an average particle size of 0.2 to 5.0 [Symbol font/0x6D]m (Abstract).  Kobayashi teaches the dielectric ceramics include barium titanate and strontium barium titanate/magnesium zirconate (paragraph 0007).  
UL Prospector (“Liquid Crystal Polymer (LCP) Typical Properties Generic LCP”, accessed 17 Mar. 2021) discloses that the density of LCP ranges from 1.38 to 1.78 g/cm3; therefore, an approximate average value for the density of LCP is 1.58 g/cm3.
AtoZ Materials (“Barium Titanate (BaTiO3) – Properties and Applications”, published 07 Jan. 2004) discloses the density of barium titanate as 6.02 g/cm3.
Thus, the volume concentrations taught by Kobayashi correspond to 

                
                    B
                    a
                    r
                    i
                    u
                    m
                     
                    T
                    i
                    t
                    a
                    n
                    a
                    t
                    e
                     
                    w
                    t
                    .
                    %
                    =
                     
                    
                        
                            
                                
                                    ρ
                                
                                
                                    B
                                    a
                                    T
                                
                            
                            *
                            B
                            a
                            T
                             
                            V
                            o
                            l
                            .
                            %
                        
                        
                            
                                
                                    ρ
                                
                                
                                    B
                                    a
                                    T
                                
                            
                            *
                            B
                            a
                            T
                             
                            V
                            o
                            l
                            .
                            %
                            +
                            
                                
                                    ρ
                                
                                
                                    L
                                    C
                                    P
                                
                            
                            *
                            L
                            C
                            P
                             
                            V
                            o
                            l
                            .
                            %
                        
                    
                    =
                    
                        
                            6.02
                            *
                            10
                             
                            V
                            o
                            l
                            .
                            %
                        
                        
                            6.02
                            *
                            10
                             
                            V
                            o
                            l
                            .
                            %
                            +
                            1.58
                            *
                            90
                             
                            V
                            o
                            l
                            .
                            %
                        
                    
                    =
                     
                    29.7
                     
                    w
                    t
                    .
                    %
                
            
which corresponds to 42.3 (29.7%*100 parts/(100%-29.7%) to 3429 parts (97.2%*100 parts/(100%-97.2%) of barium titanate per 100 parts liquid crystal polymer.

Regarding claim 4, Kim in view of Kobayashi teaches the elements of claim 2, and given that the claim further limits the alternative modified ceramic, which is not required, this claim is considered to be met by the prior art.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niira and Kazama (JP 2007/070418 A, published 22 Mar. 2007, hereinafter Niira) in view of Okamoto et al. (“Newly developed LCP film fabricated by solvent-casting method,” Sumitomo Kagaku R&D Report, Vol. 2005-I, published 2005, hereinafter Okamoto) and further in view of Kobayashi et al. (JP 2007/161835 A, published 28 Jun. 2007, hereinafter Kobayashi) and evidence provided by UL Prospector and AtoZ Materials.
Regarding claims 1-3 and 11-14, Niira teaches a multilayered printed wiring board comprising liquid crystal polymer (LCP) film with a resin layer on each surface of the LCP film 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Niira teaches that the adhesive sheet comprises a thermosetting resin such as epoxy resin or polyphenylene ether resin (paragraph 0021).
Niira does not disclose an LCP with the claimed monomer nor the inclusion of a dielectric additive in his LCP film.
Okamoto teaches an LCP film fabricated by solvent casting (that is, a soluble LCP dissolved in a solvent) (Abstract).  His soluble LCP has the following structure (page 3, Table 2):

    PNG
    media_image6.png
    244
    922
    media_image6.png
    Greyscale

which is the structure of claim 1 with both Ar being 1,4-phenylene, Y is –O-, and Z is a combination of two alkoxycarbonyl groups (with n = 1):

    PNG
    media_image7.png
    195
    502
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    195
    502
    media_image8.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the soluble LCP taught by Okamoto in LCP composition for circuit boards taught by Niira.  Okamoto teaches that his LCP is soluble, and being able to produce an LCP film by casting has many advantages in electronic device applications, such as flexible print circuit boards and embedded circuit boards (Abstract), and the LCP films from solution casting were superior for use in isotropic electronic materials (page 9, Characteristics of Liquid-crystalline Polymer Cast Films section, 1st paragraph) with low water absorption, excellent heat resistance, and flexibility (page 10, Application for Liquid-crystalline Polymer Cast Films in Electronic Circuit Boards section, 3rd paragraph). 
Kobayashi teaches a dielectric resin composition comprising 10-90 vol.% liquid crystalline resin and 90-10 vol.% dielectric ceramic with an average particle size of 0.2 to 5.0 [Symbol font/0x6D]m (Abstract).  Kobayashi teaches the dielectric ceramics include barium titanate and strontium barium titanate/magnesium zirconate (paragraph 0007).  
UL Prospector (“Liquid Crystal Polymer (LCP) Typical Properties Generic LCP”, accessed 17 Mar. 2021) discloses that the density of LCP ranges from 1.38 to 1.78 g/cm3; therefore, an approximate average value for the density of LCP is 1.58 g/cm3.
AtoZ Materials (“Barium Titanate (BaTiO3) – Properties and Applications”, published 07 Jan. 2004) discloses the density of barium titanate as 6.02 g/cm3.
Thus, the volume concentrations taught by Kobayashi correspond to 

                
                    B
                    a
                    r
                    i
                    u
                    m
                     
                    T
                    i
                    t
                    a
                    n
                    a
                    t
                    e
                     
                    w
                    t
                    .
                    %
                    =
                     
                    
                        
                            
                                
                                    ρ
                                
                                
                                    B
                                    a
                                    T
                                
                            
                            *
                            B
                            a
                            T
                             
                            V
                            o
                            l
                            .
                            %
                        
                        
                            
                                
                                    ρ
                                
                                
                                    B
                                    a
                                    T
                                
                            
                            *
                            B
                            a
                            T
                             
                            V
                            o
                            l
                            .
                            %
                            +
                            
                                
                                    ρ
                                
                                
                                    L
                                    C
                                    P
                                
                            
                            *
                            L
                            C
                            P
                             
                            V
                            o
                            l
                            .
                            %
                        
                    
                    =
                    
                        
                            6.02
                            *
                            10
                             
                            V
                            o
                            l
                            .
                            %
                        
                        
                            6.02
                            *
                            10
                             
                            V
                            o
                            l
                            .
                            %
                            +
                            1.58
                            *
                            90
                             
                            V
                            o
                            l
                            .
                            %
                        
                    
                    =
                     
                    29.7
                     
                    w
                    t
                    .
                    %
                
            
which corresponds to 42.3 (29.7%*100 parts/(100%-29.7%) to 3429 parts (97.2%*100 parts/(100%-97.2%) of barium titanate per 100 parts liquid crystal polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dielectric ceramic and at the size and amount taught by Kobayashi in the liquid crystal polymer film layer of the multilayered printed wiring board of Niira in view of Okamoto.  Niira and Kobayashi are analogous art as they are both drawn to a LCP materials for printed circuit boards (Kobayashi, paragraph 0050), so one of ordinary skill in the art would have a reasonable expectation of success in using barium titanate of the size and in the amounts taught by Kobayashi in the LCP film layer of the printed wiring board of Niira in view of Okamoto.  Kobayashi teaches that his LCP and dielectric ceramic compositions have excellent heat resistance, mechanical properties, and dielectric constant by controlling the average particle size and the BET specific surface area of the dielectric ceramics (paragraph 0008).
Regarding claim 4, Niira in view of Okamoto and further in view of Kobayashi teaches the elements of claim 2, and given that the claim further limits the alternative modified ceramic, which is not required, this claim is considered to be met by the prior art.

Response to Arguments
Applicant's arguments filed 24 Jun. 2021 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1 and 3.
Applicant argues that guidance is provided regarding the nature of the meaning of the word “modified” in the specification, and the boundaries of the claimed subject matter are clearly and precisely defined.
However, examiner finds no guidance regarding the meaning of the word “modified” in the applicant’s specification.  It is not clear if the polymer represented by the claimed monomer structure constitute a “modified” LCP, or some further modification is conducted on the polymer.
Applicant argues that amending the chemical structure to being a “monomer unit” renders the chemical structure of the polymer repeating unit definite and clear.
As mentioned in the 112b rejection above, it is not clear if the polymer consists of this monomer unit, or the claimed polymer comprises this and other monomer units.
Applicant argues that Connelly, Onodera, and Niira fail to disclose the polymer of the amended claim 1.
Examiner agrees that the amended claim 1 has overcome the liquid crystal polymers taught in the prior art of Connelly, Onodera, and Niira.  However, after further search and consideration, as presented above, Sinh, Kim, and Okamoto, separately teach liquid crystal polymers with the monomer unit of amended claim 1, and combined with the previously applied prior art, teach the elements of claims 1-4 and 11-14.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787